UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [Missing Graphic Reference] FORM 10-Q/A [Missing Graphic Reference] x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-160517 PETRON ENERGY II, INC. (Exact name of registrant as specified in its charter) Nevada 26-3121630 (State of incorporation) (I.R.S. Employer Identification No.) 17950 Preston Road, Suite 960 Dallas, Texas 75252 (Address of principal executive offices) (972) 272-8190 (Registrant’s telephone number) Copy of all Communications to: Zouvas Law Group, P.C. 2368 Second Avenue, 1st Floor San Diego, CA 92101 Phone: 619-688-1715 Fax: 619-688-1716 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x YesoNo (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No As of March 31, 2012, there were 112,787,511 shares of the registrant’s $0.001 par value common stock issued and outstanding. Page - 1 PETRON ENERGY II, INC. TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 10 ITEM 4. CONTROLS AND PROCEDURES 10 PART II.OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 11 ITEM 1A. RISK FACTORS 11 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 11 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 11 ITEM 4. [REMOVED AND RESERVED] 11 ITEM 5. OTHER INFORMATION 11 ITEM 6. EXHIBITS 12 Special Note Regarding Forward-Looking Statements Information included in this Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (“Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of Petron Energy II, Inc. (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. *Please note that throughout this Quarterly Report, and unless otherwise noted, the words "we," "our," "us," the "Company," or "PEII" Petron Energy II, Inc. Page - 2 PART I - FINANCIAL INFORMATION ITEM 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS INDEX F-1 Unaudited Consolidated Balance Sheetas ofThree Months Ended March 31, 2012 and Audited Consolidated Balance Sheet as of December 31, 2011 F-2 Unaudited Consolidated Statement of Operations for the Three Months Ended March 31, 2012 and 2011 F-3 Unaudited Consolidated Statement of Cash Flows for the Three Months Ended March 31, 2012 and 2011 F-4 Notes to Condensed Consolidated Financial Statements Unaudited F-5 F - 1 PETRON ENERGY II, INC. CONSOLIDATED BALANCE SHEET March 31, December 31, (unaudited) (audited) ASSETS Current Assets Cash $ $ Accounts ReceivableOil & gas sales Total Current Assets Pipeline, net of accumulated depreciation of $195,755 and $179,289, respectively Producing Oil & Gas Properties, net of accumulated depletion of $663,295 and $628,795, respectively Other Depreciable Equipment, net of accumulated depreciation of $38,597 and $31,339, respectively OtherAssets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts PayableTrade $ $ Accounts PayableRelated Party Accrued Liabilities Total Current Liabilities Asset Retirement Obligation TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred Stock, 10,000,000 shares authorized, 5,911,000 designated as follows: Preferred Stock Series B, $0.001 par value 5,910,000 issued and outstanding - Preferred Stock Series A, $0.001 par value issued and outstanding 1 1 Common Stock, $0.001 par value, 1,000,000,000 shares authorized, 112,787,511 and 110,727,511 issued and outstanding, respectively Additional Paid-In Capital Accumulated Deficit ) ) Total Stockholders' Equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. F - 2 PETRON ENERGY II, INC. CONSOLIDATED STATEMENT OF OPERATIONS (unaudited) Three Months Ended March 31, Revenues Oil & Gas Sales $ $ Pipeline Revenue Total Revenue Costs and Expenses Cost of Revenue Depletion, Depreciation and Amortization Impairment - General and Administrative Total Expenses Loss from Operations and Income Taxes ) ) Income Tax Benefit - - Net Loss ) ) Stock Dividends - ) Net Loss Available to Common Stockholders $ ) $ ) Loss per sharebasic and diluted $ ) $ ) Weighted average number of sharesbasic and diluted The accompanying notes are an integral part of these financial statements. F - 3 PETRON ENERGY II, INC. CONSOLIDATED STATEMENT OF CASH FLOWS (unaudited) Three Months Ended March 31, OPERATING ACTIVITIES Net Loss $ ) $ ) Adjustments to reconcile net loss to cash used by operating activitites: Depletion and depreciation Stock issued for services - Impairment - Change in otherasset and liabilities: Decrease in oil & gas receivables (Decrease) Increase in accounts payable ) Increase in accrued liabilities 75 Cash used in operatingactivities ) ) INVESTING ACTIVITIES Investment in oil & gas properties ) ) Purchase of other equipment ) - Cash used in investing activities ) ) FINANCING ACTIVITIES Proceeds from sales of stock Stock dividend - ) Cash from financing activities Decrease in cash ) ) Cash at beginning of quarter Cash at end of quarter $ $ Supplemental Disclosure of Cash Flow Information Non-Cash Investing and Financing Activities: Oil & gas properties $ $
